UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission_File_Number_ 000-51916 ICON Leasing Fund Eleven, LLC (Exact name of registrant as specified in its charter) Delaware 20-1979428 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 100 Fifth Avenue, 4th Floor, New York, New York 10011-1505 (Address of principal executive offices) (Zip code) (212) 418-4700 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of ‘‘accelerated filer and large accelerated filer’’ in Rule12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [x] No Number of outstanding limited liability company shares of the registrant on July 31, 2007 is 363,944. ICON Leasing Fund Eleven, LLC Table of Contents PART I - FINANCIAL INFORMATION Page Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2007 (unaudited) and December 31, 2006 1 Condensed Consolidated Statements ofIncome for the Three and Six Months EndedJune 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statement of Changes in Members’ Equity for the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Manager’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A.Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (unaudited) 2006 Cash and cash equivalents $ 66,534,381 $ 61,200,675 Investments in finance leases: Minimum rents receivable 99,854,935 100,400,811 Estimated unguaranteed residual values 6,262,905 5,834,948 Initial direct costs, net 2,826,823 3,457,416 Unearned income (14,104,545 ) (15,302,719 ) Net investments in finance leases 94,840,118 94,390,456 Investments in operating leases: Equipment, at cost 502,395,618 384,171,594 Accumulated depreciation (79,549,013 ) (47,105,223 ) Net investments in operating leases 422,846,605 337,066,371 Investments in joint ventures 1,645,364 11,805,734 Equipment held for sale or lease 3,994,743 2,678,117 Rents receivable, net 5,575,765 3,098,973 Mortgage notes receivable 16,259,494 12,932,924 Restricted cash 624,998 1,241,326 Deferred income taxes 3,555,904 2,554,454 Other assets, net 13,328,367 3,872,521 Total assets $ 629,205,739 $ 530,841,551 LIABILITIES AND MEMBERS' EQUITY June 30, 2007 December 31, Liabilities: (unaudited) 2006 Notes payable - non-recourse $ 312,402,268 $ 260,926,942 Accounts payable and other liabilities 3,087,637 4,269,661 Deferred rental income 9,444,362 8,404,745 Leasing payables and other lease liabilities 14,900,409 12,881,369 Income taxes payable - 2,634,727 Due to Manager and affiliates, net 43,458 515,119 Minority interest 7,417,377 8,312,503 Total liabilities 347,295,511 297,945,066 Commitments and contingencies Members' equity: Manager (one share outstanding, $1,000 per share original issue price) (445,012 ) (243,580 ) Additional Members (363,956 and 292,164 shares outstanding, $1,000 per share original issue price) 276,499,868 232,868,044 Accumulated other comprehensive income 5,855,372 272,021 Total members' equity 281,910,228 232,896,485 Total liabilities and members' equity $ 629,205,739 $ 530,841,551 See accompanying notes to condensed consolidated financial statements. 1 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income 26,393,233 14,484,472 49,211,323 $ 18,304,268 Finance income 1,646,045 990,869 3,978,255 1,388,002 (Loss) income from investments in joint ventures (14,748 ) 118,115 20,932 381,225 Net gain on sales of new equipment (net of cost of sales of $8,979,167 and $12,943,339, respectively, for the three and six months ended 2007, and $5,089,442 for the three and six months ended 2006) 362,452 280,617 551,708 280,617 Net (loss) gain on sales of leased equipment (129,815 ) 317,550 (47,054 ) 421,522 Interest and other income 1,233,270 416,573 2,648,842 1,170,580 Total revenue 29,490,437 16,608,196 56,364,006 21,946,214 Expenses: Depreciation and amortization 20,902,767 12,025,343 40,493,297 15,117,575 Interest 4,018,120 1,437,151 7,916,534 1,781,682 Management fees - Manager 1,673,428 912,901 3,155,492 1,085,414 Administrative expense reimbursements - Manager and affiliate 1,288,944 1,613,312 2,989,827 2,523,865 General and administrative 411,812 133,314 1,132,803 265,160 Bad debt expense - - - 70,015 Minority interest 254,317 265,028 515,650 265,028 Total expenses 28,549,388 16,387,049 56,203,603 21,108,739 Income before income taxes 941,049 221,147 160,403 837,475 Provision for income taxes (1,205,109 ) - (503,252 ) - Net income $ 2,146,158 $ 221,147 $ 663,655 $ 837,475 Net income allocable to: Additional Members $ 2,124,697 $ 218,936 $ 657,018 $ 829,100 Manager 21,461 2,211 6,637 8,375 $ 2,146,158 $ 221,147 $ 663,655 $ 837,475 Weighted average number of additional member shares outstanding 362,176 175,266 340,290 152,170 Net income per weighted average additional member share $ 5.87 $ 1.25 $ 1.93 $ 5.45 See accompanying notes to condensed consolidated financial statements. 2 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statement of Changes in Members' Equity For the Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (unaudited) Accumulated Additional Other Member Additional Managing Comprehensive Shares Members Member (Loss) Income Total Balance, January 1, 2006 107,099 $ 90,318,028 $ (28,876 ) $ (33,886 ) $ 90,255,266 Proceeds from issuance of additional members shares 185,118 185,118,088 - - 185,118,088 Sales and offering expenses - (21,276,702 ) - - (21,276,702 ) Additional member shares redeemed (53 ) (41,454 ) - - (41,454 ) Cash distributions paid or accrued to members - (16,600,276 ) (167,738 ) - (16,768,014 ) Change in valuation of interest rate swap contracts - - - (928,750 ) (928,750 ) Change in valuation of warrants held by joint venture - - - 538,072 538,072 Foreign currency translation adjustments - - - 696,585 696,585 Net loss - (4,649,640 ) (46,966 ) - (4,696,606 ) Balance, December 31, 2006 292,164 232,868,044 (243,580 ) 272,021 232,896,485 Proceeds from issuance of additional members shares 57,136 57,135,796 - - 57,135,796 Sales and offering expenses - (6,569,904 ) - - (6,569,904 ) Additional member shares redeemed (170 ) (136,048 ) - - (136,048 ) Cash distributions paid or accrued to members - (12,546,393 ) (126,733 ) - (12,673,126 ) Change in valuation of interest rate swap contracts - - - (77,450 ) (77,450 ) Change in valuation of warrants held by joint venture - - - (473,681 ) (473,681 ) Foreign currency translation adjustments - - - 554,709 554,709 Net loss - (1,467,678 ) (14,825 ) - (1,482,503 ) Balance, March 31, 2007 349,130 269,283,817 (385,138 ) 275,599 269,174,278 Proceeds from issuance of additional members shares 15,846 15,846,033 - - 15,846,033 Sales and offering expenses - (1,822,618 ) - - (1,822,618 ) Additional member shares redeemed (1,020 ) (885,767 ) - - (885,767 ) Cash distributions paid or accrued to members - (8,046,294 ) (81,335 ) - (8,127,629 ) Change in valuation of interest rate swap contracts - - - 670,100 670,100 Change in valuation of warrants held by joint venture - - - (16,242 ) (16,242 ) Foreign currency translation adjustments - - - 4,925,915 4,925,915 Net income - 2,124,697 21,461 - 2,146,158 Balance, June 30, 2007 363,956 $ 276,499,868 $ (445,012 ) $ 5,855,372 $ 281,910,228 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income $ 663,655 $ 837,475 Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (4,351,952 ) (1,368,644 ) Finance income (3,978,255 ) (77,765 ) Income from investments in joint ventures (20,932 ) (381,225 ) Net gains on sales of new and leased equipment (504,654 ) (702,139 ) Depreciation and amortization 40,493,297 15,117,575 Bad debt expense - 70,015 Interest expense paid directly to lenders by lessees 683,773 151,222 Change in fair value of interest rate swap contract (433,926 ) - Minority interest 515,650 265,028 Deferred tax provision (762,088 ) - Changes in operating assets and liabilities: Collection of principal - non-financed receivables 14,600,087 5,454,298 Rents receivable (2,586,496 ) 2,101,978 Other assets, net (9,047,462 ) (2,913,679 ) Payables, deferred rental income and other liabilities 1,608,596 5,441,229 Due to Manager and affiliates, net (362,775 ) (94,272 ) Net cash provided by operating activities 36,516,518 23,901,096 Cash flows from investing activities: Investments in leased assets, net of cash received (82,889,767 ) (139,811,053 ) Proceeds from sales of equipment 15,697,288 6,963,868 Investment in mortgage notes receivable, net (3,636,052 ) - Proceeds from mortgage notes receivable 1,137,594 - Restricted cash deposits received 726,716 204,057 Investments in joint ventures, net of cash acquired - (4,598,382 ) Distributions received from joint ventures 9,895,245 135,080 Other assets, net 568,131 - Net cash used in investing activities (58,500,845 ) (137,106,430 ) Cash flows from financing activities: Proceeds from notes payable - non-recourse 21,952,395 12,846,688 Repayments of notes payable - non-recourse (37,722,046 ) (12,154,514 ) Issuance of additional member shares, net of sales and offering expenses paid 64,589,307 81,648,885 Redemption of additional member shares (1,021,815 ) - Due to Manager and affiliates, net (94,636 ) (19,387 ) Cash distributions to members (20,800,755 ) (6,314,947 ) Distributions to minority interest holders (1,410,776 ) (812,683 ) Net cash provided by financing activities 25,491,674 75,194,042 Effects of exchange rates on cash and cash equivalents 1,826,359 828,854 Net increase (decrease) in cash and cash equivalents 5,333,706 (37,182,438 ) Cash and cash equivalents, beginning of the period 61,200,675 71,449,920 Cash and cash equivalents, end of the period $ 66,534,381 $ 34,267,482 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 7,219,393 $ 1,252,060 Supplemental disclosure of non-cash investing and financing activities: Non-cash portion of equipment purchased with non-recourse debt $ 66,656,754 $ 272,008,071 Principal and interest on non-recourse notes payable paid directly to lenders by lessees $ 2,361,441 $ 1,905,709 Transfer from other assets to investments in leased assets $ - $ 2,828,287 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (1) Basis of Presentation and Consolidation The accompanying condensed consolidated financial statements of ICON Leasing Fund Eleven, LLC (the “LLC”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In the opinion of ICON Capital Corp. (the “Manager”), all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.These condensed consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s 2006 Annual Report on Form 10-K.The results for the interim period are not necessarily indicative of the results for the full year. The condensed consolidated financial statements include the accounts of the LLC and its majority owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence on financial and operational matters, generally greater than 5% and less than 50% interest, under the equity method of accounting. In such cases, the LLC's original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such cases, the LLC's original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC's investments in joint ventures are subject to its impairment review policies. In joint ventures where the LLC’s interest is majority owned, the financial condition and results of operations of the joint venture are consolidated.Minority interest represents the minority owner’s proportionate share of its equity in the joint venture. The minority interest is adjusted for the minority owner’s share of the earnings, losses and distributions of the joint venture. (2) Organization The LLC was formed on December 2, 2004 as a Delaware limited liability company and commenced operations on May 6,2005 when the LLC admitted its first Additional Members.Additional Members represent all members other than the Manager.The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third-party end users, acquiring equipment subject to lease and, to a lesser extent, acquiring ownership rights to items of leased equipment at lease expiration.From time to time, the LLC also purchases equipment and sells it to its leasing customers.The LLC will continue until December 31, 2024, unless terminated sooner. The Manager of the LLC was a Connecticut corporation.Effective June 1, 2007, the Manager was reincorporated as a Delaware corporation.The Manager manages and controls the LLC’s business affairs, including, but not limited to, the equipment leases and financing transactions, pursuant to the terms of the Amended and Restated Limited Liability Company Agreement (the “LLC Agreement”) with the LLC.The Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. 6 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (2) Organization - continued The LLC had its initial closing on May 6, 2005 (“Commencement of Operations”) with the initial sale of member shares.Through April 20, 2007, the final closing, the LLC sold 365,199 member shares, representing $365,198,690 of capital contributions.Through June 30, 2007, the LLC redeemed 1,243 additional member shares, leaving 363,956 additional member shares outstanding at June 30, 2007.Beginning with the Commencement of Operations, the LLC has been paying sales commissions incurred to third parties and various fees to the Manager and ICON Securities Corp. (“ICON Securities”), an entity owned by the Manager.These sales commissions and fees paid to the Manager and its affiliate are recorded as a reduction to the LLC’s equity.Through June 30, 2007, the LLC has paid or accrued $29,210,870 of sales commissions to third parties, $6,978,355 of organizational and offering expenses to the Manager, and $7,304,473 of underwriting fees to ICON Securities. The LLC’s offering period ended on April 20, 2007 and its operating period commenced.The LLC will invest most of the net proceeds from its offering in items of equipment that are subject to a lease. After the net offering proceeds are invested, additional investments will be made with the cash generated from the LLC’s initial investments, to the extent that cash is not needed for expenses, reserves or distributions to members. The investment in additional equipment in this manner is called “reinvestment.” The LLC currently anticipates purchasing equipment from time to time until approximately April 2012, unless that date is extended for up to an additional three years, at the Manager’s sole discretion. After the reinvestment period, the LLC will then sell its assets in the ordinary course of business, a time frame called the “liquidation period.” Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has received cash distributions and liquidation proceeds sufficient to reduce their adjusted capital contribution account to zero and have received, in addition, other distributions and allocations that provide an 8% per annum cumulative return on their outstanding adjusted capital contribution account. After such time, the distributions will be allocated 90% to the additional members and 10% to the Manager. (3) Summary of Significant Accounting Policies Use of Estimates The preparation of condensed consolidatedfinancial statements in conformity with GAAP requires the Manager to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates primarily include the determination of allowance for doubtful accounts, the value of unguaranteed residual values, depreciation and amortization and impairment losses.Actual results could differ from those estimates. Reclassifications Certain reclassifications have been made to the accompanying condensed consolidated financial statements in prior periods to conform to the current presentation. (4) Leasing Portfolio On March 7, 2006, the LLC acquired substantially the entire equipment leasing portfolio (the “Leasing Portfolio”) of Clearlink Capital Corporation (“Clearlink”), based in Mississauga, Ontario, Canada.At the time of the acquisition, the Leasing Portfolio consisted of approximately 1,100 equipment schedules originated by Clearlink with predominantly large, investment grade quality lessees and was comprised mainly of information technology and technology-related equipment, including personal computers and client/server equipment that perform business-related functions such as database inquiries.This equipment is leased primarily in the United States and Canada.The Leasing Portfolio had a weighted average remaining lease term of approximately 18 months at the time of acquisition. 7 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (4) Leasing Portfolio - continued For the six months ended June 30, 2007, the LLC purchased approximately $18,905,000 of additional new equipment related to the Leasing Portfolio.The LLC paid or accrued an acquisition fee to the Manager of approximately $579,000 relating to these transactions. (5) Investments in Operating Leases Product Tankers On April 11, 2007, the LLC, through its wholly-owned subsidiaries, ICON Senang, LLC and ICON Sebarok, LLC (the “Teekay Purchasers”), acquired two Aframax 95,649 DWT product tankers,the Senang Spirit and the Sebarok Spirit (collectively, the "Teekay Vessels"). The purchase price for the Teekay Vessels was approximately $88,000,000, comprised of (i) a cash payment of approximately $21,300,000 and (ii) borrowings of approximately $66,700,000 of non-recourse indebtedness under a secured loan agreement with Fortis Capital Corp. (see Note 7).The LLC paid an acquisition fee to the Manager of approximately $2,640,000 relating to this transaction.Simultaneously with the closing of the purchase of the Teekay Vessels, the Teekay Vessels were bareboat chartered back to an affiliate of Teekay Corporation for a term of five years. The charter commenced on April 11, 2007. Auto Parts Manufacturing Equipment On March 30, 2007, the LLC, through its wholly-owned subsidiary, ICON French Equipment I, LLC (“ICON Heuliez”), entered into a purchase and sale agreement (the “Agreement”) with Heuliez SA (“HSA”) and Heuliez Investissements SNC (“Heuliez”) to purchase certain auto parts manufacturing equipment from Heuliez. In connection with the Agreement, ICON Heuliez agreed to lease back the equipment to HSA and Heuliez, respectively, for an initial term of 60 months.The purchase price for the equipment was approximately $11,994,000 (€9,000,000) at March 30, 2007.The LLC incurred professional fees of approximately $51,000 and paid an acquisition fee to the Manager of approximately $360,000 relating to this transaction.These fees were capitalized as part of the acquisition cost of the equipment. The leases commenced on April 1, 2007. Information Technology Equipment On December 29, 2006, the LLC, through its wholly-owned subsidiary, ICON Global Crossing III, LLC (“ICON Global Crossing III”), purchased state-of-the-art telecommunications equipment for approximately $9,779,000 in cash. This equipment is subject to a lease with Global Crossing Telecommunications, Inc. and Global Crossing North American Networks, Inc. (collectively, the “Global Crossing Group”).The term of the lease is 48 months, and commenced on January 1, 2007.The LLC paid an acquisition fee to the Manager of approximately $293,000 relating to this transaction. During February 2007, ICON Global Crossing III purchased approximately $6,893,000 of additional equipment that is subject to a lease with the Global Crossing Group.The term of the lease is 48 months, and commenced on March 1, 2007.The LLC paid an acquisition fee to the Manager of approximately $207,000 relating to this transaction. 8 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (5) Investments in Operating Leases - continued Other The LLC entered into various operating leases for its manufacturing, transportation, bank machines and office equipment.The leases range in terms from less than one to five years and expire through April 2012. Aggregate minimum future rentalsreceivable from each of the LLC’s non-cancelable leases over the next five years consist of the following at June 30, 2007: Year Ending December 31, Total 2007 $ 48,846,702 2008 84,487,644 2009 74,360,411 2010 59,006,149 2011 19,362,910 $ 286,063,816 (6) Joint Ventures The joint ventures described below arenot consolidated with the LLC. ICON AEROTV, LLC The LLC owns a 50% interest in ICON AeroTV, LLC (“ICON AeroTV”), whose sole purpose was owning equipment leased to AeroTV Ltd (“AeroTV”). On February 13, 2007, AeroTV’s customer, the largest scheduled bus line in Europe, terminated its service agreement with AeroTV. Shortly thereafter, AeroTV notified the Manager of its inability to pay certain rent owed to ICON AeroTV and subsequently filed for insolvency protection in the United Kingdom. In February 2007, ICON AeroTV sent a notice to AeroTV terminating the Master Lease Agreement. Certain facts came to light that gave the Manager serious concerns regarding the propriety of AeroTV's actions during and after the execution of the lease with AeroTV. On April 18, 2007 ICON AeroTV filed a lawsuit in the United Kingdom’s High Court of Justice, Queen’s Bench Division against AeroTV and one of its directors for fraud. Subsequently, ICON AeroTV received a default judgment against the AeroTV director. ICON AeroTV is currently in the process of registering and executing the judgment.At this time, it is not possible to determine the ability to collect the judgment. On February 20, 2007, ICON AeroTV wrote off its leased assets with a remaining cost basis of approximately $441,000, offsetting the loss was the recognition of the relinquished security deposit and deferred income of approximately $288,000, resulting in a loss of approximately $153,000. During March 2007, ICON AeroTV collected approximately $218,000 of the remaining rent balance. In April 2007, all the remaining amounts previously contributed to ICON AeroTV for the purchase of on board digital audio/visual systems were returned to the LLC and Fund Ten, which amount together with accrued interest was approximately $5,215,000. 9 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (6) Joint Ventures - continued ICON EAM, LLC On November 9, 2005, the LLC, along with Fund Ten, formed ICON EAM, LLC (“ICON EAM") and each contributed approximately $5,618,000 in cash for a 50% interest in ICON EAM with the intention of purchasing industrial gas meters and accompanying data gathering equipment that would be subject to a Master Lease with EAM Assets Ltd. (“EAM”). EAM is a meter asset manager whose business is maintaining industrial gas meters in the United Kingdom.EAM was unable to meet its conditions precedent to the LLC’s obligations to perform under the Master Lease. The Manager attempted to negotiate a resolution with EAM regarding its failure to meet those conditions precedent. Based on the Manager’s further due diligence, the Manager determined it was not in the LLC’s best interest to enter into a work-out situation with EAM at that time. All amounts funded to ICON EAM in anticipation of purchasing the industrial gas meters and accompanying data gathering equipment were deposited into an interest bearing escrow account controlled by ICON EAM's legal counsel.In April 2007, ICON EAM's initial investment and all accrued interest were returned to the LLC and Fund Ten, amounting to approximately $13,833,000. (7) Notes Payable – Non-Recourse Product Tankers In connection with the acquisition of the Teekay Vessels (See Note 5), the Teekay Purchasers entered into a non-recourse senior secured loan agreement (the “Teekay Loan Agreement”) with Fortis Capital Corp. (“Fortis Capital”) for $66,656,754.Pursuant to the terms of the Teekay Loan Agreement, there were two advances of $33,328,377 each for the acquisition of the Senang Spirit and the Sebarok Spirit, respectively.The advances are both cross-collateralized, have a maturity date of April 11, 2012 and accrue interest at the London Interbank Offered Rate (“LIBOR”) plus 1.00% per year. The advances require monthly principal payments through April 11, 2012, totaling approximately $5,796,000 in 2007, $8,924,000 in 2008, $9,515,000 in 2009, $10,051,000 in 2010, $10,659,000 in 2011, and $2,939,000 in 2012.On April 11, 2012 a balloon payment of approximately $18,800,000 is due and payable.The LLC may, at its discretion, make periodic prepayments of the outstanding principal balance without penalty. As part of the acquisition of the Teekay Vessels, the LLC assumed two interest rate swap contracts.These interest rate swap contracts were established in order to fix the variable interest rate on the senior non-recourse debt obligation with an affiliate of Fortis Capital to minimize the LLC’s risk for interest rate fluctuations.These interest rate swap contracts were effective on April 11, 2007, have an aggregate notional amount of approximately $33,333,000 per contract and will fix the interest rate at 5.125% per year, thereby fixing the overall interest rate at 6.125%.The LLC accounts for these swap contracts as fair value hedges in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 133 (“SFAS No. 133”), as amended, and recognizes the periodic change in the fair value of the interest rate swap contracts through the statement of income.For the six months ended June 30, 2007, the LLC recorded approximately $340,000 through the statement of income as interest expense. At June 30, 2007, the outstanding balance of the non-recourse debt obligations for the Teekay Vessels was $65,122,778. 10 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (7) Notes Payable – Non-Recourse - continued Leasing Portfolio In connection with the acquisition of the Leasing Portfolio from Clearlink (See Note 4), the LLC incurred non-recourse debt obligations.In the ordinary course of business, the LLC continually enters into non-recourse debt obligations in order to finance acquisitions to the Leasing Portfolio.For the six months ended June 30, 2007, the LLC incurred additional borrowings of approximately $21,952,000.At June 30, 2007, the Leasing Portfolio’s non-recourse debt obligations accrue interest at rates ranging from 4.59% to 7.36% per year and mature at various dates through September 2015.At June 30, 2007, the outstanding balance of the non-recourse debt obligations was $85,837,211. (8) Revolving Loan Facility - Recourse On August 31, 2005, the LLC, together with certain of its affiliates (entities sponsored and organized by the Manager), ICON Income Fund Eight B, L.P. (“Fund Eight B”), Fund Nine, and Fund Ten (collectively, the "Borrowers") entered into a Commercial Loan Agreement (the "Loan Agreement"), with California Bank & Trust (the “Lender”). The Loan Agreement provides for a revolving line of credit of up to $17,000,000 pursuant to a senior secured revolving loan facility (the "Facility") which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements in which the Borrowers have a beneficial interest. As part of the Loan Agreement, the Borrowers are required to comply with certain financial covenants, including, a minimum debt coverage ratio, a tangible net worth covenant, a leverage ratio and a minimum liquidity covenant. The Borrowers are in compliance with these covenants at June 30, 2007. The Loan Agreement prohibits the Borrowers from declaring or paying any distribution to investors if such a payment would cause the Borrowers to become non-compliant with the financial covenants in the Loan Agreement. In addition, on August 31, 2005, the Borrowers entered into a Contribution Agreement (the "Contribution Agreement") pursuant to which the Borrowers agreed to certain restrictions on the amounts and terms of their respective borrowings under the Facility in order to minimize the risk that a Borrower would be unable to repay its portion of the outstanding obligations under the Facility at any time. These restrictions include, but are not limited to, borrowing in excess of the lesser of (a) an amount each Borrower could reasonably expect to repay in one year from its projected free cash flow, or (b) the greater of (i) the borrowing base, as defined in the Loan Agreement, as applied to such and (ii) 50% of the net worth of such Borrower. The Contribution Agreement also provides that, in the event a Borrower pays an amount under the Contribution Agreement in excess of its share of the total obligations under the Facility, whether by reason of an event of default or otherwise, the other Borrowers will immediately make a contribution payment to such Borrower and in such amount that the aggregate amount paid by each Borrower reflects its allocable share of the aggregate obligations under the Facility. The Borrowers' obligations to each other under the Contribution Agreement are collateralized by a subordinate lien on the assets of each Borrower. The Borrowers are in compliance with the Contribution Agreement at June 30, 2007 and no amounts are due to or payable by the LLC under the Contribution Agreement. 11 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (8) Revolving Loan Facility - Recourse - continued On December 26, 2006, the Borrowers entered into a Loan Modification Agreement (the “Loan Modification”) to the Loan Agreement. The changes to the Loan Agreement are an extension of the Facility from August 31, 2007 to September 30, 2008 and the lowering of (i) the interest rate for advances under the Facility from the Lender’s prime rate plus 0.25% to the Lender’s prime rate and (ii) the interest rate on the five separate advances that are permitted to be made under the Facility at the rate at which United States dollar deposits can be acquired by the Lender in the London Interbank Eurocurrency Market (the “LIBOR Rate”) plus 2.75% per year to the LIBOR Rate plus 2.5% per year. In addition, pursuant to the terms of the Loan Modification, the Borrowers no longer have to maintain a cash reserve.The interest rate at June 30, 2007 was 8.25%. On June 20, 2007, the Loan Agreement, the Contribution Agreement and the Loan Modification were modified so that ICON Leasing Fund Twelve, LLC, an affiliate of the manager (“Fund Twelve”) became a permitted borrower. Although Fund Twelve does not have any outstanding borrowings under the Facility, as a result of its entry into the Loan Modification, it is jointly and severally liable for the outstanding balance. Aggregate borrowings by all Borrowers under the Facility amounted to $6,755,000 at June 30, 2007.The LLC currently has no borrowings under the Facility. (9) Comprehensive income Comprehensive income consists of the following: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net income $ 2,146,158 $ 221,147 $ 663,655 $ 837,475 Other comprehensive income: Change in valuation of interest rate swap contracts 670,100 (27,864 ) 592,650 (27,864 ) Change in valuation of warrants held by joint venture (16,242 ) (548,082 ) (489,923 ) 640,037 Foreign currency translation adjustments 4,925,915 1,933,762 5,480,624 1,308,004 Comprehensive income $ 7,725,931 $ 1,578,963 $ 6,247,006 $ 2,757,652 12 Table of Contents ICON Leasing Fund Eleven, LLC (A Delaware Limited Liability Company) Notes to Condensed Consolidated Financial Statements June 30, 2007 (unaudited) (10) Transactions with Related Parties The LLC has entered into certain agreements with its Manager and ICON Securities, whereby the LLC pays certain fees and reimbursements to these parties.The Manager was entitled to receive 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to the additional members. In accordance with the terms of the LLC Agreement, the LLC pays the Manager (i) management fees ranging from 1% to 7% based on a percentage of the rentals recognized either directly by the LLC or through its joint ventures, and (ii) acquisition fees, through the end of the operating period, of 3% of the gross value of the LLC’s acquisition transactions.In addition, the Manager is reimbursed for administrative expenses incurred in connection with the LLC’s operations.The Manager has assigned its rights and obligations to provide the LLC with administrative services and collect reimbursement for those services relating to the Leasing Portfolio to the Manager’s Canadian affiliate, ICON Funding ULC, pursuant to a management agreement between the Manager and ICON Funding ULC. The Manager performs certain services relating to the management of the LLC’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the Manager or its affiliates that are necessary to the LLC’s operations. These costs include the Manager’s and its affiliates legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to the LLC based upon the percentage of time such personnel dedicate to the LLC.
